DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/07/2021. As directed by the amendment: claims 1, 9 have been amended; claims 2, 5-6, 10, 13-14 have been canceled; and no new claims have been added. Thus, claims 1, 3-4, 7-9, 11-12, 15 are presently pending in this application.
Applicant’s amendments to claims and drawings have overcome the objections and 112(b) rejections previously set forth in the office action mailed 06/08/2021. 

Response to Arguments
 Applicant’s argument pages 6-8 of the remarks filed 09/07/2021 that it would not be obvious to modify Kawamura to make the excess length equal to the protrusion length since there is a difference in performance or operation based on the claimed feature that is missing from the Kawamura device. Applicant used applicant’s specification par. 0007 to show the difference in performance/operation between the claimed feature and Kawamura device. Par. 0007 discloses “the extended-length female member ensures that a complementary male member of the male syringe does not extend too far into the female syringe after coupling and impede full and proper advance of a plunger of the female syringe. This greatly increases the likelihood that the contents of the female and male syringe of the medication are properly mixed by eliminating dead spaces after coupling in the female syringe”. So Applicant argued that since there is dead space in Kawamura device (see annotated fig. 8 in remarks files 09/07/2021 page 7 for the dead space present in Kawamura device), the contents of the female and male 

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  
Claim 9 line 32, “the complementary tapered male member” should be “the complementary male member” since the limitation “a male member” is first recited in line 13.
Claim 9 line 38, “the complementary tapered male member” should be “the complementary male member”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2013/0165853) in view of Davis et al. (US 2017/0319438) and Mandaroux et al. (US 2017/0290987).
Regarding claim 1, Kawamura discloses 
A female-male syringe system (fig. 1 and par. 0019), comprising: 
a female syringe (1/2, figs. 2-3) formed of: 
a female barrel member (2, fig. 3 and pars. 0021-0022) defining an internal cavity (internal cavity of 2 for the medicinal chemical A to be contained within, par. 0019 and fig. 3) and having an internal, proximal-most edge (internal proximal-most edge of 2, see annotated fig. 3 below) that defines a proximal-most edge of the internal cavity (see annotated fig. 3 below), the female barrel member (2) having an unobstructed, proximal opening (proximal opening of 2, see annotated fig. 3 below) through which contents (medicinal chemical A) can be expelled from the internal cavity (internal cavity of 2) (see figs. 2-3 and pars. 0019-0023); 

a tapered female coupler (2B, see figs. 2-3 and par. 0023 for an inner tapered surface 2D formed on the inner periphery of portion 2B) on a proximal region of the female barrel member (proximal region of 2), the tapered female coupler (2B) having an opening (opening of 2B) that receives (figs. 7-8) a complementary tapered male member (4C, fig. 4 and par. 0027 for an outer tapered surface 4E) of a male syringe (3/4, fig. 4) to couple the female syringe (1/2) with the male syringe (3/4) (figs. 1, 7-8), wherein the female coupler (2B) has a structural configuration (2C/2D) that prevents the complementary tapered male member (4C) of the male syringe (3/4) from protruding into the internal cavity of the female barrel member (internal cavity of 2) when the male syringe (3/4) is coupled to the female syringe (1/2) (Examiner notes: see fig. 8, when the male syringe 3/4 is coupled to the female syringe 1/2, element 4C does not protrude into the internal cavity of the female barrel member 2 of the female syringe 1/2), wherein the structural configuration (2C/2D) of the female coupler (2B) comprises at least one thread member (2C) that threadedly mates (fig. 8) with a complementary thread (4F) of the male syringe (3/4), and wherein the at least one thread member (2C) has a shape such that the at least one thread member (2C) can be fully seated within the complementary thread (4F) of the male syringe (3/4) only2Application No.: 16/041,170Docket No.: 048500-537001US to a stop point at which point the male syringe (3/4) cannot extend into the female barrel member (2) of the female syringe (1/2) (Examiner notes: see fig. 8, when the male syringe 3/4 is coupled to the female syringe 1/2, element 4C does not extend into the internal cavity of the female barrel member 2 of the female syringe 1/2); and 

a male barrel member (4) having a male syringe housing (4) that defines both a male syringe internal cavity (internal cavity of 4) and an annular sleeve (4D) of the male syringe (3/4) that surrounds the complementary tapered male member (4C) of the male syringe (3/4) (see fig. 5), wherein the tapered female coupler (2B) on the proximal region of the female barrel member (proximal region of 2) has a longitudinal length (length of 2B, see annotated fig. 8(a) below), and wherein the longitudinal length (length of 2B, see annotated fig. 8(a) below) is longer by an excess length (see annotated fig. 8(a) below) than a length of the annular sleeve of the male syringe (length of 4D of male syringe 3/4) that surrounds the complementary tapered male member (4C) of the male syringe (3/4), and a protrusion length (see annotated fig. 8(a) below) by which the complementary tapered male member (4C) extends longitudinally beyond the annular sleeve (4D).

    PNG
    media_image1.png
    423
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    469
    media_image3.png
    Greyscale


However, Kawamura does not expressly disclose the excess length of the tapered female coupler being equal to the protrusion length of the complementary tapered male member.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the excess length of the tapered female coupler of Kawamura to be equal to the protrusion length of the complementary tapered male member of Kawamura since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the female and male syringes of Kawamura would not operate differently with the claimed dimension of the female coupler and the male member since the male member of the male syringe does not and cannot extend into the barrel of the female syringe when the syringes are coupled to one another. The system of Kawamura would function appropriately having the claimed dimension. Further, applicant simply indicated that the female coupler has a length that is selected to accommodate the length of a male coupler of a corresponding male syringe such that the male coupler of the male syringe does not and cannot extend into the barrel of the female syringe when the syringes are coupled to one another; for example, the excess length is equal to or greater than the protrusion length (par. 0042 of applicant’s specification filed on 07/20/2018). 


However, in the same field of endeavor, Davis teaches a syringe (10, figs. 2 and 3a-3b) comprising a coupling portion wherein the coupling portion comprises at least one lug thread member (44, fig. 5, pars. 0087 and 0092) that threadedly mates with a complementary thread of the male coupling M (see figs. 3a-3b), the at least one lug thread member (44) positioned solely on a proximal-most edge of the female coupler (see figs. 2, 3a-3b, and 5) and wherein the female coupler has no additional thread members distal of the at least one lug thread member positioned solely on a proximal-most edge of the female coupler such that the proximal-most edge is the only location of the female coupler that includes a thread (see figs. 2, 3a-3b, and 5, the coupling portion of syringe 10 only has the lugs 44 on the proximal-most edge), and wherein the at least one lug thread member (44) is configured to slip within the male coupling M (see figs. 3a-3b) after tightening so as to release excess torque (Examiner notes: the limitation “is configured to slip within the male syringe after tightening so as to release excess torque” is interpreted as functional limitation. According to Applicant’s specification par. 0008, since the structural configuration of the female coupler is the at least one lug thread, it is capable of performing the claimed function).


Regarding claim 1, Kawamura in view of Davis is silent that the male syringe housing has a uniform outer diameter along its entire length such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve of the male syringe.
However, in the same field of endeavor, Mandaroux teaches a syringe (fig. 3 and par. 0035) formed of a barrel member (104) having a syringe housing (104) that defines both a syringe internal cavity (internal cavity of 104) and an annular sleeve (annular sleeve of 104 that surrounds a portion of 102, see fig. 3) of the syringe (104/106) that surrounds the complementary tapered member (see annotated fig. 3 below) of the syringe (104/106), and wherein the syringe housing (104) has a uniform outer diameter (outer diameter of 104) along its entire length (length of 104 without element 150, see fig. 3) such that the syringe housing (104) has an uninterrupted outer surface (see fig. 3) between the internal cavity (internal cavity of 104) and the annular sleeve (see annotated fig. 3 below) of the syringe (104/106). 

    PNG
    media_image4.png
    367
    614
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by modifying the annular sleeve of the male syringe to have the same outer diameter as the male syringe housing such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve, as taught by Mandaroux, for the purpose of increasing the ergonomics of the device (par. 0002 of Mandaroux). 
Regarding claim 3, Kawamura in view of Davis and Mandaroux discloses the system of claim 1, as set forth above, except for wherein the at least one lug thread member comprises two lugs on an outer surface of the female coupler.
However, Davis teaches wherein the at least one lug thread member (44) comprises two lugs (44) on an outer surface of the female coupler (outer surface of the coupling portion of syringe 10, see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by replacing the thread 
Regarding claim 4, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the female syringe (1/2) is at least partially made of polypropylene (par. 0021).
Regarding claim 7, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the male syringe (3/4) is made of cyclic olefin copolymers (pars. 0021-0022) and the female syringe (1/2) is made of polypropylene (par. 0021).
Regarding claim 8, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the tapered female coupler (2B) has a tapered internal lumen (internal lumen of 2B with the inner tapered surface 2D) (see figs. 2-3 and par. 0023 for an inner tapered surface 2D formed on the inner periphery of portion 2B).
Regarding claim 9, Kawamura discloses 
A female-male syringe system (fig. 1 and par. 0019), comprising: 
a female syringe (1/2, figs. 2-3) formed of: 
a female barrel member (2, fig. 3 and pars. 0021-0022) defining an internal cavity (internal cavity of 2 for the medicinal chemical A to be contained within, par. 0019 and fig. 3) and having an internal, proximal- most edge (internal proximal-most edge of 2, see annotated fig. 3 below) that defines a proximal-most edge of the internal cavity (see annotated fig. 3 below), the female barrel member (2) having an unobstructed, proximal opening (proximal 
a plunger (1, fig. 2 and par. 0020) slidably positioned at least partially within the internal cavity (internal cavity of 2) (see fig. 2), the plunger (1) having a proximal-most tip (proximal-most tip of 1), wherein the plunger (1) slides within the internal cavity (internal cavity of 2) such that the proximal-most tip (proximal-most tip of 1) slides toward the proximal-most edge of the female barrel member (proximal-most edge of 2) in a manner that expels contents of the female barrel member (2) through the proximal opening of the female barrel member (proximal opening of 2) (see figs. 1-2 and pars. 0019-0020); 
a female coupler (2B, see figs. 2-3 and par. 0023) on a proximal region of the female barrel member (proximal region of 2), wherein the female coupler (2B) couples to a male member (4C, fig. 4 and par. 0027) of a male syringe (3/4), wherein the male syringe (3/4) includes a concentric sleeve (4D, fig. 4) that surrounds the male member (4C), and wherein the male member (4C) is longer in length than the concentric sleeve (4D) such that a tip of the male member (tip of 4C) extends past a tip of the concentric sleeve (tip of 4D) (see fig. 5), and wherein the male member (4C) and the female coupler (2B) have complementary tapers (pars. 0023-0024) that limit a depth of insertion of the male member (4C) into the female coupler (2B) (see fig. 8), and wherein the female coupler (2B) includes at least one thread member (2C) that threadedly mates with a complementary thread (4F) of the male syringe (3/4) (see figs. 1-8), wherein the female coupler (2B) has no additional thread members distal of the at least one thread member (2C) (Examiner notes: see fig. 2, there is only thread 2C on the female coupler of the female syringe 1/2) and wherein the at least one thread member (2C) has a shape such that the at least one thread member (2C) can be fully seated within the complementary thread (4F) of the male syringe (3/4) only to a stop point at which point the male syringe (3/4) cannot extend into the female barrel member (2) of the female syringe (1/2) (see fig. 8); and 
the male syringe (3/4) formed of: 4Application No.: 16/041,170Docket No.: 048500-537001US 


    PNG
    media_image1.png
    423
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    469
    media_image3.png
    Greyscale


However, Kawamura does not expressly disclose the excess length of the tapered female coupler being equal to the protrusion length of the complementary tapered male member.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the excess length of the tapered female coupler of Kawamura to be equal to the protrusion length of the complementary tapered male member of Kawamura since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the female and male syringes of Kawamura would not operate differently with the claimed dimension of the female coupler and the male member since the male member of the male syringe does not and cannot extend into the barrel of the female syringe when the syringes are coupled to one another. The system of Kawamura would function appropriately having the claimed dimension. Further, applicant simply indicated that the female coupler has a length that is selected to accommodate the length of a male coupler of a corresponding male syringe such that the male coupler of the male syringe does not and cannot extend into the barrel of the female syringe when the syringes are coupled to one another; for example, the excess length is equal to or greater than the protrusion length (par. 0042 of applicant’s specification filed on 07/20/2018). 


However, in the same field of endeavor, Davis teaches a syringe (10, figs. 2 and 3a-3b) comprising a coupling portion wherein the coupling portion comprises at least one lug thread member (44, fig. 5, pars. 0087 and 0092) that threadedly mates with a complementary thread of the male coupling M (see figs. 3a-3b), the at least one lug thread member (44) positioned solely on a proximal-most edge of the female coupler (see figs. 2, 3a-3b, and 5) and wherein the female coupler has no additional thread members distal of the at least one lug thread member positioned solely on a proximal-most edge of the female coupler such that the proximal-most edge is the only location of the female coupler that includes a thread (see figs. 2, 3a-3b, and 5, the coupling portion of syringe 10 only has the lugs 44 on the proximal-most edge), and wherein the lug thread (44) is configured to slip within the male coupling M (see figs. 3a-3b) after tightening so as to release excess torque (Examiner notes: the limitation “is configured to slip within the male syringe after tightening so as to release excess torque” is interpreted as functional limitation. According to Applicant’s specification par. 0008, since the structural configuration of the female coupler is the at least one lug thread, it is capable of performing the claimed function).


Regarding claim 9, Kawamura in view of Davis is silent that the male syringe housing has a uniform outer diameter along its entire length such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve of the male syringe.
However, in the same field of endeavor, Mandaroux teaches a syringe (fig. 3 and par. 0035) formed of a barrel member (104) having a syringe housing (104) that defines both a syringe internal cavity (internal cavity of 104) and an annular sleeve (annular sleeve of 104 that surrounds a portion of 102, see fig. 3) of the syringe (104/106) that surrounds the complementary tapered member (see annotated fig. 3 below) of the syringe (104/106), and wherein the syringe housing (104) has a uniform outer diameter (outer diameter of 104) along its entire length (length of 104 without element 150, see fig. 3) such that the syringe housing (104) has an uninterrupted outer surface (see fig. 3) between the internal cavity (internal cavity of 104) and the annular sleeve (see annotated fig. 3 below) of the syringe (104/106). 

    PNG
    media_image4.png
    367
    614
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kawamura’s system by modifying the annular sleeve of the male syringe to have the same outer diameter as the male syringe housing such that the male syringe housing has an uninterrupted outer surface between the internal cavity and the annular sleeve, as taught by Mandaroux, for the purpose of increasing the ergonomics of the device (par. 0002 of Mandaroux).
Regarding claim 11, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses wherein the female syringe (1/2) is at least partially made of polypropylene (par. 0021).
Regarding claim 12, Kawamura in view of Davis and Mandaroux,
Kawamura further discloses the system of Claim 9, wherein the male member (4C) does not extend into the barrel member (2) of the female syringe (1/2) (see fig. 8).
Regarding claim 15, Kawamura in view of Davis and Mandaroux,
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG T ULSH/Examiner, Art Unit 3783